DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/22/2019 has been considered by the Examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  In claim 3, line 2, “stacked to” should be – stacked on.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “the illuminator” does not have clear antecedent basis.
It is suggested that claim 2 be amended as follows:
The apparatus of claim 1, wherein the plurality of illuminators include
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herschbach et al (2015/0092258).
With respect to claim 1, Herschbach et al disclose: An apparatus [ taught by figure 1 ] comprising: an illumination layer including an array of a plurality of illuminators [ taught by VCEL array chip (1); paragraph [0013] ]; and a circuit layer including one or more drivers for controlling the plurality of illuminators [ taught by the chip containing driver electronics (2); paragraph [0014] ]; wherein the illumination layer and the circuit layer overlap at least partially [ figure 1 shows the chips in an overlapping configuration ]; and wherein each driver of the one or more drivers controls at least one illuminator of the plurality of illuminators [ taught by paragraph [0006] ].
Claim 2 is taught by paragraph [0013].
Claim 3 is shown by figure 1.
Claim 6 is taught by paragraph [0006] as follows:
“…By separate electrical connection of the individual VCSELs independent switching of the individual laser elements or groups of single laser units are possible…”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herschbach et al.
Herschbach et al teaches the subject matter of parent claim 1, as set forth above and, with respect to claim 5, discloses:
wherein the circuit layer includes a plurality of drivers for controlling the plurality of illuminators [ taught by the chip containing driver electronics (2) ]; and wherein illuminators of the plurality of illuminators are arranged in a first row and a second row [ figure 1 shows the VCELs in rows ], and a first driver of the plurality of drivers is configured to control the illuminators of the first row, and a second driver of the plurality of drivers is configured to control the illuminators of the second row.
Herschbach et al does not explicitly teach “…and a first driver of the plurality of drivers is configured to control the illuminators of the first row, and a second driver of the plurality of drivers is configured to control the illuminators of the second row…”
This difference would have been obvious in view paragraph [0006], which states:
“…By separate electrical connection of the individual VCSELs independent switching of the individual laser elements or groups of single laser units are possible…”
Rows fall into the category of groups of an array of illuminating elements, thus being suggested to a skilled artisan by paragraph [0006].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herschbach et al in view of Tan (2016/0247791).
Claim 4 differs from Herschbach et al, as applied to claim 1 above, in that it explicitly recites:

Figure 1 of Herschbach et al teaches a driver chip bonded to an illumination chip and, as such, a person of ordinary skill would have known conventional structure for accomplishing this, thus being led to Tan, which discloses in paragraph [0012]:
“…In embodiments of the invention, semiconductor chip 110 is a silicon photonics device, such as a photosensor or photodetector chip (a substrate comprising one or more photosensors or photodetectors) or a laser chip (a substrate comprising one or more lasers). Photosensors and photodetectors include, for example, chips comprising avalanche photodiodes or PIN diodes, and laser chips include, for example, vertical cavity surface emitting laser (VCSEL) chips, diode laser chips, hybrid semiconductor laser chips…”
As a result, the limitation recited by claim 4 would have been obvious in that it merely recites conventional structure for accomplishing the teaching of figure 1 of Herschbach et al.
Claim 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herschbach et al in view of Wan et al (2016/0182789).
Claim 7 differs from Herschbach et al, as applied to claim 1 above, in that it includes:
“…a first optical element configured to adjust light emitted by at least one illuminator of the plurality of illuminators which is controlled by a first driver of the plurality of drivers, and
a second optical element configured to adjust light emitted by at least one illuminator of the plurality of illuminators which is controlled by a second driver of the plurality of drivers…”
Figure 8 of Wan et al teaches that it was known at the time of the present application to have used a plurality of optical elements (805) to scan sub-beams output from an illuminator.

Claim 8 differs from Herschbach et al, as applied to claim 1 above, in that it explicitly recites:
The apparatus of claim 1, further comprising: an image sensor, and circuitry configured to control the image sensor and the one or more drivers.
It is noted that paragraph [0006] of Herschbach et al teaches:
“…We propose a laser source capable to deliver the specialized illumination performance required by time-of-flight cameras…”
As a result, a skilled artisan would have been cognizant of known time of flight cameras such as disclosed by Wan et al, which discloses an image sensor and source driver – figure 9.
Claim 9 would have been obvious because the combination of the teachings of Herschbach et al and Wan et al enable to reduce illuminated spot size, as shown by figure 1 of Wan et al, thus meeting a zone shutter function.
Claims 10 and 12 would have been obvious because the image sensor (903) taught by the combination of Herschbach et al and Wan et al included time-of-flight pixels – integrating charge being a function of a time-of-flight pixel.
With respect to claim 13, Herschbach et al disclose:
A method comprising: illuminating, with illumination light originating from an illuminator apparatus, a scene, and acquiring an image of the scene [ Herschbach et al teaches [ see paragraph [0006] that their illumination device be used with time-of-flight cameras ]; wherein the illuminator apparatus comprises: an illumination layer including an array of a plurality of illuminators [ taught by VCEL array chip (1); paragraph [0013] ] , and a circuit layer including one or more drivers for controlling the plurality of illuminators [ taught by the chip containing driver electronics (2); paragraph [0014] ] , wherein the illumination layer and the circuit layer overlap at least partially [ shown by figure 1 ], and wherein each driver of the [ taught by paragraph [0006].
Although Herschbach et al does not explicitly show “…illuminating, with illumination light originating from an illuminator apparatus, a scene, and acquiring an image of the scene…”, it does suggest using their illuminator with time-of-flight cameras.
As a result, a skilled artisan would have been cognizant of known time of flight cameras such as disclosed by Wan et al, which discloses an image sensor and source driver in combination with an illuminator– figure 9.
Claim 14 is taught by the image sensor (903) disclosed by figure 9 of Wan et al, thus being obvious for the reason to combine Hersbach et al and Wan et al, as applied to claim 13.
Claims 15 and 17 are taught by figure 2b of Wan et al, which shows scanning a scene through progressive points in time, thus being obvious for the reason to combine Hersbach et al and Wan et al, as applied to claim 13.
Claim 16 would have been obvious for the reason to combine Hersbach et al and Wan et al, as applied to claim 13, because paragraph [0092] of Wan et al teaches that the image sensors include time-of-flight pixels – charge integration is a property of time-of-flight pixels.
Claim 18 would have been obvious for the reason to combine Hersbach et al and Wan et al, as applied to claim 13, because paragraph [0055] of Wan et al taught that time of illumination was a function of spot size.
Claim 19 would have been obvious for the reason to combine Hersbach et al and Wan et al, as applied to claim 13, because paragraph [0066] of Wan et al taught using a threshold.
Claim 20 would have been obvious for the reason to combine Hersbach et al and Wan et al, as applied to claim 13, because pixels in the non-illuminated regions shown by figure 2b of Wan et al would not be integrating charge.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herschbach et al and Wan et al as applied to claim 8 above, and further in view of Thurner (2018/0106891).

As a result, claim 11 would have been obvious in that calibration would have produced more reliable measurements in the device defined by the combination of Herschbach et al and Wan et al, as applied to claim 8.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645